Name: 2010/214/: Commission Decision of 12Ã April 2010 on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in April 2009 in the Italian Republic (notified under document C(2010) 2227)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  EU finance;  criminal law;  cooperation policy;  Europe;  information technology and data processing;  deterioration of the environment;  tariff policy
 Date Published: 2010-04-13

 13.4.2010 EN Official Journal of the European Union L 92/10 COMMISSION DECISION of 12 April 2010 on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in April 2009 in the Italian Republic (notified under document C(2010) 2227) (Only the Italian text is authentic) (2010/214/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1186/2009 of 16 November 2009 setting up a Community system of reliefs from customs duty (1), and in particular Article 76 thereof, Having regard to the request made by the Government of the Italian Republic dated 17 April 2009 and 4 January 2010 seeking duty-free importation of goods to be distributed or made available free of charge to victims of the earthquake which occurred in April 2009 in the Italian Republic, Whereas: (1) An earthquake is a disaster within the meaning of Chapter XVII C of Regulation (EC) No 1186/2009; there is therefore reason to authorise the duty-free importation of goods which satisfy the requirements of Articles 74 to 80 of that Regulation. (2) So that the Commission may be suitably informed of the use made of the goods admitted duty-free, the Government of the Italian Republic must communicate the measures taken to prevent those goods from being employed otherwise than for the use laid down. (3) The Commission should also be informed of the extent and the nature of importation. (4) Other Member States have been consulted in accordance with Article 76 of Regulation (EC) No 1186/2009, HAS ADOPTED THIS DECISION: Article 1 1. Goods imported for free circulation by State bodies or by organisations approved by the competent Italian authorities to be distributed by them free of charge to the victims of the earthquake which occurred in April 2009 in the Italian Republic, or made available to them free of charge while remaining the property of the organisations in question, shall be admitted free of import duties within the meaning of Article 2(1)(a) of Regulation (EC) No 1186/2009. 2. Goods imported for free circulation by relief agencies to meet their needs during the period of their activity shall also be admitted duty-free. Article 2 The Government of the Italian Republic shall communicate to the Commission at the latest on 30 June 2010 the list of approved organisations referred to in Article 1(1). Article 3 The Government of the Italian Republic shall fully inform the Commission, at the latest on 30 June 2010, of the nature and quantities of the various goods admitted free of duty pursuant to Article 1, by broad category of products. Article 4 The Government of the Italian Republic shall inform the Commission at the latest on 30 June 2010 of the measures which it is taking to ensure that Articles 78, 79 and 80 of Regulation (EC) No 1186/2009 are complied with. Article 5 Article 1 of this Decision shall apply to importations made on or after 6 April 2009 and not later than 31 May 2010. Article 6 This Decision is addressed to the Italian Republic. Done at Brussels, 12 April 2010. For the Commission Algirdas Ã EMETA Member of the Commission (1) OJ L 324, 10.12.2009, p. 23.